DETAILED ACTION
In response to communications filed on 29 January 2019, this is the first Office action on the merits. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for CN201610816181.4, CN201610852629.8 and CN201610814454.1. 

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:
Claims 7 and 17 recite “correlated with the number” should read as --correlated with the number of the plurality of second information-- since it appears to be a typographical error and causes antecedent basis issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claims 1-10 are recited as being directed to a “method”. Claims 11-19 are recited as being directed to an “apparatus” and claim 20 is recited as being directed to a “computer readable medium”. Thus claims 1-20 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2. 

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
determining,… whether the shared information satisfies a filtering condition based on the credibility reference rating; and 
filtering,… the shared information when the shared information is determined to satisfy the filtering condition.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can mentally apply evaluation to determine the shared information if it satisfies a filtering condition based on the credibility reference rating information. A human mind 
Step 2A: Prong Two:
Claim 1 further recites limitations:
	obtaining, by an information processing apparatus, shared information that is shared by a user account of an online service; 
obtaining a credibility reference rating associated with the user account, the credibility reference rating indicating account credibility of the user account; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of shared information and credibility reference rating information associated with the user account and do not appear to integrate the abstract idea into a practical application.
Claim 1 further recites limitations:
…. by processing circuitry of the information processing apparatus,…
These claim limitations appear to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). As a result these claim limitations do not appear to integrate the abstract idea into a particular application. 
Step 2B:
Claim 1 further recites limitations:
	obtaining, by an information processing apparatus, shared information that is shared by a user account of an online service; 
obtaining a credibility reference rating associated with the user account, the credibility reference rating indicating account credibility of the user account; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of shared information and credibility reference rating information associated with the user account and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites limitations:
…. by processing circuitry of the information processing apparatus,…
These claim limitations appear to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). Hence these claim limitations do not appear to amount to significantly more than the abstract idea itself.  
Claims 11 and 20 incorporate substantively all the limitations of claim 1 in an apparatus and computer readable form and are rejected under the same rationale.

Regarding claim 2, 
Step 2A and 2B: 
Claim 2 recites limitations:
determining whether the credibility reference rating is less than the preset credibility rating; and 
when the credibility reference rating is determined to be less than the preset credibility rating, determining that the shared information satisfies the filtering condition.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can mentally apply evaluation to determine whether rating is less than a specific rating. A human mind can mentally evaluate to determine if a specific filtering condition is satisfied based on the comparison between credibility reference rating with preset credibility rating. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claim 12 incorporates substantively all the limitations of claim 2 in an apparatus form and is rejected under the same rationale.

Regarding claim 3, 
Step 2A and 2B: 
Claim 3 recites limitations:
determining first quality information based on the shared information, the first quality information indicating information credibility of the shared information; 
determining a release index associated with the shared information based on the credibility reference rating and the first quality information, the release index being positively correlated with the credibility reference rating and the first quality information; 
determining whether the release index is less than the first threshold; and 
when the release index is determined to be less than the first threshold, determining that the shared information satisfies the filtering condition.

There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claim 13 incorporates substantively all the limitations of claim 3 in an apparatus form and is rejected under the same rationale.

Regarding claim 4, 
Step 2A and 2B: 
Claim 4 recites limitations:
determining second quality information based on additional information shared by the user account in a preset time period and the shared information, the second quality information indicating information credibility of the shared information and the account credibility of the user account; 
determining a release index associated with the shared information based on the credibility reference rating and the second quality information, the release index being positively correlated with the credibility reference rating and the second quality information; 
determining whether the release index is less than the first threshold; and 
when the release index is determined to be less than the first threshold, determining that the shared information satisfies the filtering condition.
A human being can mentally apply evaluation to determine second quality information based on a specific criteria. A human mind can mentally evaluate to determine release index based on specific elements and then compare release index with threshold to determine if a specific filtering condition is satisfied. 

Claim 14 incorporates substantively all the limitations of claim 4 in an apparatus form and is rejected under the same rationale.

Regarding claim 5, 
Step 2A and 2B: 
Claim 5 recites limitations:
determining first quality information based on the shared information, the first quality information indicating information credibility of the shared information; 
determining second quality information based on additional information shared by the user account in a preset time period and the shared information, the second quality information indicating the information credibility and the account credibility; 
determining a release index associated with the shared information based on the credibility reference rating, the first quality information, and the second quality information, the release index being positively correlated with the credibility reference rating, the first quality information, and the second quality information; 
determining whether the release index is less than the first threshold; and 
when the release index is determined to be less than the first threshold, determining that the shared information satisfies the filtering condition.
A human being can mentally apply evaluation to determine first quality information and second quality information based on a specific criteria. A human mind can mentally evaluate to determine release index based on specific elements and then compare release index with threshold to determine if a specific filtering condition is satisfied. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claim 15 incorporates substantively all the limitations of claim 5 in an apparatus form and is rejected under the same rationale.

Regarding claim 6, 
Step 2A and 2B: 
Claim 6 recites limitations:
determining a matching degree between the shared information and a preset filter model; and 
determining the first quality information based on the matching degree, the first quality information being negatively correlated with the matching degree.
A human being can mentally apply evaluation to determine matching degree between specific information. A human mind can mentally evaluate to determine first quality information based on the matching degree according to the negative correlation. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claim 16 incorporates substantively all the limitations of claim 6 in an apparatus form and is rejected under the same rationale.

Regarding claim 7, 
Step 2A and 2B: 
Claim 7 recites limitations:
for each of the plurality of additional information shared by the user account in the preset time period, 
determining a matching degree between the shared information and the respective additional information; and 
identifying the respective additional information as second information when the matching degree is determined to satisfy a matching threshold; 
determining a number of the plurality of second information; and 
determining the second quality information based on the number of the plurality of second information, the second quality information being negatively correlated with the number.
A human being can mentally apply evaluation to determine matching degree between specific information for each additional information. A human mind can mentally evaluate to identify respective information when the matching degree satisfies a matching degree threshold.  A human being can mentally apply evaluation to determine second quality information based on the number of second information that is negatively correlated with the number. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claim 17 incorporates substantively all the limitations of claim 7 in an apparatus form and is rejected under the same rationale.

Regarding claim 8, 
Step 2A and 2B: 
Claim 8 recites limitations:
filtering the shared information to be sent to a target user account, the target user account being identified as corresponding to a friend of the user account.
A human being can mentally apply evaluation to filter the shared information that has to be sent to the target user account.
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claim 18 incorporates substantively all the limitations of claim 8 in an apparatus form and is rejected under the same rationale.

Regarding claim 9, 
Step 2A: Prong One: 
Claim 9 recites limitations:
for each of the plurality of other information, identifying the respective other information as target information when the respective other information fails to satisfy the filtering condition; 
including the shared information in the target information when the shared information fails to satisfy the filtering condition; 
determining a number of the plurality of target information, the plurality of target information being sent to the target user account for presentation; 
determining whether the number of the plurality of target information is larger than a number threshold; and 
when the number of the plurality of target information is larger than the number threshold,
for each of the plurality of target information shared by one of the group of user accounts, 
determining an interest index based on the interest information and a credibility reference rating associated with the one of the group of user accounts, the interest index indicating a degree of interest of the target user in the respective target information; determining 
whether the interest index is less than a second threshold; and 
when the interest index is determined to be less than the second threshold, filtering the respective target information.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can mentally apply evaluation to identify other information as target information when the other information fails to satisfy the filtering condition and then including 
Step 2A: Prong Two:
Claim 9 further recites limitations:
	obtaining other information shared by a group of user accounts that are identified as corresponding to friends of the target user account; 
	obtaining interest information associated with the target user account; and
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of other information and interest information and do not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 9 further recites limitations:
	obtaining, by an information processing apparatus, shared information that is shared by a user account of an online service; 
obtaining a credibility reference rating associated with the user account, the credibility reference rating indicating account credibility of the user account; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of other information and interest information associated with the user account and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 19 incorporates substantively all the limitations of claim 9 in an apparatus form and is rejected under the same rationale.

Regarding claim 10, 
Step 2A and 2B: 
Claim 10 recites limitations:
filtering the shared information by deleting the shared information or not sending the shared information to other user accounts that are identified as corresponding to friends of the user account.
A human being can mentally apply evaluation to filter the shared information is not being sent to other user accounts.
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rinearson et al. (US 2013/0173531 A1, hereinafter “Rinearson”) in view of Stibel et al. (US 2012/0278767 A1, hereinafter “Stibel”).

Regarding claim 1, Rinearson teaches
An information filtering method, comprising: (see Rinearson, [0095] “the method 200 may be initialized, which may comprise allocating resources for the method 200”). 
obtaining, by an information processing apparatus, shared information that is shared by a user account of an online service; (see Rinearson, [0048] “to allow users to: author, contribute, upload, and/or publish user-submitted content; manage content collections (e.g., storylines); present content including user-submitted content”; [0439] “members of the network-accessible service… may have registered an account with the service”). 
determining, by processing circuitry of the information processing apparatus, whether the shared information satisfies a filtering condition based on low credibility of storytellers (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-
filtering, by the processing circuitry of the information processing apparatus, the shared information when the shared information is determined to satisfy the filtering condition (see Rinearson, [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”; [0049] “Users may access the network-accessible service using a computing device”).
	Rinearson does not explicitly teach obtaining a credibility reference rating associated with the user account, the credibility reference rating indicating account credibility of the user account; filtering condition based on the credibility reference rating; and. 
	However, Stibel discloses a credibility system that computes credibility scores and also teaches
	obtaining a credibility reference rating associated with the user account, the credibility reference rating indicating account credibility of the user account; (see Stibel, [0074] “to create a user account that includes various identifiers that are to be tagged with the credibility data that is sent”; [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”; [0091] “The data analyzer 610 interfaces with the database 220 in order to obtain aggregated credibility data for one or more entities”).
	filtering user information based on the credibility reference rating; and (see Stibel, [0217] “the presented partners can be filtered based on the credibility scores of the partners”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of analyzing credibility information that includes several elements of credibility data that are compared to the threshold and matching degree as being disclosed and taught by Stibel, in the system taught by Rinearson to yield the 
Claims 11 and 20 incorporate substantively all the limitations of claim 1 in an apparatus (see Rinearson, [0049] “Users may access the network-accessible service using a computing device”) and computer readable form (see Rinearson, [0095] “loading one or more instructions from a computer-readable storage medium. The instructions may be configured to cause the computing device to perform the steps of”) and are rejected under the same rationale.

 Regarding claim 2, the proposed combination of Rinearson and Stibel teaches
wherein the filtering condition includes (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”) a preset credibility rating (see Stibel, [0217] “the presented partners can be filtered based on the credibility scores of the partners”; [0250] “a certain specified value” – a certain specified value has been interpreted as credibility rating) and the determining whether the shared information satisfies the filtering condition includes: (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”). 
determining whether the credibility reference rating is less than the preset credibility rating; and (see Stibel, [0250] “when the credibility score of the entity falls below a certain specified value”). 
when the credibility reference rating is determined to be less than the preset credibility rating, (see Stibel, [0250] “an alert may be set to become active… when the credibility score of the entity falls below a certain specified value”) determining that the shared information satisfies the filtering condition (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”). The motivation for the proposed combination is maintained. 
Claim 12 incorporates substantively all the limitations of claim 2 in an apparatus form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Rinearson and Stibel teaches
wherein the filtering condition includes (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”; [0208] “constraints, such as a maximum story threshold and/or a sufficiency threshold”) a first threshold (see Stibel, [0251] “setting (at 3305) one or more specified credibility thresholds for an entity… these thresholds can apply to credibility scores, credibility components, various dimensions of credibility, or any combination thereof”) and the determining whether the shared information satisfies the filtering condition includes: (see Rinearson, [0131] “The results may comprise a list of stories that 
determining first quality information based on (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – qualitative credibility data has been interpreted as first quality information) the shared information, (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) the first quality information indicating information credibility of (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – qualitative credibility data has been interpreted as first quality information) the shared information; (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”).   
determining a release index associated with (see Stibel, [0008] “credibility data that includes quantitative data… to coalesce the generated credibility scores or reports into various indices”; [0010] “The indexer aggregates credibility scores for multiple entities that are related based on adjustable criteria… The aggregated scores are compiled into one or more indices” – indexer generates indices) the shared information (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) based on the credibility reference rating (see Stibel, [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”; [0091] “The data analyzer 610 interfaces with the database 220 in order to obtain aggregated credibility data for one or more and the first quality information, (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity”) the release index being positively correlated with (see Stibel, [0190] “the indexer can identify common practices that, if implemented by the particular entity, could positively impact the credibility of the particular entity”) the credibility reference rating (see Stibel, [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”; [0091] “The data analyzer 610 interfaces with the database 220 in order to obtain aggregated credibility data for one or more entities”) and the first quality information; (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity”).
determining whether the release index is less than the first threshold; and (see Stibel, [0008] “an index associated with the new business… credibility has exceeded or fallen below one or more thresholds that have been set for that business, where the thresholds identify credibility levels”; [0251] “setting (at 3305) one or more specified credibility thresholds for an entity… these thresholds can apply to credibility scores, credibility components, various dimensions of credibility, or any combination thereof”).  
when the release index is determined to be less than the first threshold, (see Stibel, [0008] “an index associated with the new business… credibility has exceeded or fallen below one or more thresholds that have been set for that business, where the thresholds identify credibility levels”; [0251] “setting (at 3305) one or more specified credibility thresholds for an entity… these thresholds can apply to credibility scores, credibility components, various dimensions of credibility, or any combination thereof… utilize the indices for purposes of identifying business practices that improve upon or adversely affect the credibility”) determining that the shared information satisfies the filtering condition (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”). The motivation for the proposed combination is maintained. 
Claim 13 incorporates substantively all the limitations of claim 3 in an apparatus form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Rinearson and Stibel teaches
wherein the filtering condition includes (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”; [0208] “constraints, such as a maximum story threshold and/or a sufficiency threshold”) a first threshold (see Stibel, [0251] “setting (at 3305) one or more specified credibility thresholds for an entity… these thresholds can apply to credibility scores, credibility components, various dimensions of credibility, or any combination thereof”) and the determining whether the shared information satisfies the filtering condition includes: (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”).
determining second quality information (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility based on additional information shared by the user account (see Rinearson, [0109] “The title input 150 may change as the contributor edits the title of the story”; [0048] “to allow users to: author, contribute, upload, and/or publish user-submitted content; manage content collections (e.g., storylines); present content including user-submitted content”; [0439] “members of the network-accessible service… may have registered an account with the service”) in a preset time period (see Stibel, [0382] “may include contributor timeframe densities (showing the density of user-submitted content by time),  contributor rating over time”) and the shared information, (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) the second quality information indicating information credibility (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information) of the shared information (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) and the account credibility of the user account; (see Stibel, [0074] “to create a user account that includes various identifiers that are to be tagged with the credibility data that is sent”; [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”).
determining a release index associated with (see Stibel, [0143] “may generate indices based on aggregated quantitative credibility data”; [0010] “The indexer aggregates credibility scores for multiple entities that are related based on adjustable criteria… The aggregated scores are compiled into one or more indices” – indexer generates indices) the shared information (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) based on the credibility reference rating and (see Stibel, [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”; [0091] “The data analyzer 610 interfaces with the database 220 in order to obtain aggregated credibility data for one or more entities”) the second quality information, (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information) the release index being positively correlated with (see Stibel, [0190] “the indexer can identify common practices that, if implemented by the particular entity, could positively impact the credibility of the particular entity”) the credibility reference rating (see Stibel, [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”; [0091] “The data analyzer 610 interfaces with the database 220 in order to obtain aggregated credibility data for one or more entities”) and the second quality information; (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information).
determining whether the release index is less than the first threshold; and (see Stibel, [0008] “an index associated with the new business… credibility has exceeded or fallen below one or more thresholds that have been set for that business, where the thresholds identify credibility levels”; [0251] “setting (at 3305) one or more specified credibility thresholds 
when the release index is determined to be less than the first threshold, (see Stibel, [0008] “an index associated with the new business… credibility has exceeded or fallen below one or more thresholds that have been set for that business, where the thresholds identify credibility levels”; [0251] “setting (at 3305) one or more specified credibility thresholds for an entity… these thresholds can apply to credibility scores, credibility components, various dimensions of credibility, or any combination thereof… utilize the indices for purposes of identifying business practices that improve upon or adversely affect the credibility”) determining that the shared information satisfies the filtering condition (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 4 in an apparatus form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Rinearson and Stibel teaches
wherein the filtering condition includes (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”; [0208] “constraints, such as a maximum story threshold and/or a sufficiency threshold”) a first threshold (see Stibel, [0251] “setting (at 3305) one or more specified credibility thresholds for an entity… these thresholds can apply to credibility and the determining whether the shared information satisfies the filtering condition includes: (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”).
determining first quality information based on (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – qualitative credibility data has been interpreted as first quality information) the shared information, (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) the first quality information indicating information credibility of (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – qualitative credibility data has been interpreted as first quality information) the shared information; (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”).
determining second quality information (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information) based on additional information shared by the user account (see Rinearson, [0109] “The title input 150 may change as the contributor edits the title of the story”; [0048] “to allow users to: author, contribute, upload, and/or publish user-submitted content; manage content collections (e.g., storylines); present content including user-submitted content”; [0439] in a preset time period (see Stibel, [0382] “may include contributor timeframe densities (showing the density of user-submitted content by time),  contributor rating over time”) and the shared information, (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) the second quality information indicating the information credibility (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information) and the account credibility; (see Stibel, [0074] “to create a user account that includes various identifiers that are to be tagged with the credibility data that is sent”; [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”).
determining a release index associated with (see Stibel, [0008] “credibility data that includes quantitative data, qualitative data, and other data related to other credibility dimensions… to coalesce the generated credibility scores or reports into various indices”; [0143] “may generate indices based on aggregated quantitative credibility data”; [0010] “The indexer aggregates credibility scores for multiple entities that are related based on adjustable criteria… The aggregated scores are compiled into one or more indices) the shared information (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) based on the credibility reference rating, (see Stibel, [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”; [0091] “The data analyzer 610 interfaces with the database 220 in order to obtain aggregated credibility data for one or more entities”) the first quality information, (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility and the second quality information, (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information) the release index being positively correlated with (see Stibel, [0190] “the indexer can identify common practices that, if implemented by the particular entity, could positively impact the credibility of the particular entity”) the credibility reference rating, (see Stibel, [0115] “The credibility scoring aggregator 640 produces a credibility score for a particular entity… the credibility score may comprise a credit score, a review score, and a rating score”; [0091] “The data analyzer 610 interfaces with the database 220 in order to obtain aggregated credibility data for one or more entities”) the first quality information, and (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – qualitative credibility data has been interpreted as first quality information) the second quality information; (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information).
determining whether the release index is less than the first threshold; and (see Stibel, [0008] “an index associated with the new business… credibility has exceeded or fallen below one or more thresholds that have been set for that business, where the thresholds identify credibility levels”; [0251] “setting (at 3305) one or more specified credibility thresholds 
when the release index is determined to be less than the first threshold, (see Stibel, [0008] “an index associated with the new business… credibility has exceeded or fallen below one or more thresholds that have been set for that business, where the thresholds identify credibility levels”; [0251] “setting (at 3305) one or more specified credibility thresholds for an entity… these thresholds can apply to credibility scores, credibility components, various dimensions of credibility, or any combination thereof… utilize the indices for purposes of identifying business practices that improve upon or adversely affect the credibility”) determining that the shared information satisfies the filtering condition (see Rinearson, [0131] “The results may comprise a list of stories that intersect with the provided intersection criteria and/or satisfy one or more additional filter constraints”; [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”). The motivation for the proposed combination is maintained. 
Claim 15 incorporates substantively all the limitations of claim 5 in an apparatus form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Rinearson and Stibel teaches
wherein the determining the first quality information comprises: (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – qualitative credibility data has been interpreted as first quality information).
determining a matching degree between (see Stibel, [0075] “includes matching process 330 that matches the aggregated data to an appropriate entity using a set of matching the shared information (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) and a preset filter model; and (see Stibel, [0075] “includes matching process 330 that matches the aggregated data to an appropriate entity using a set of matching algorithms from the matching algorithms database”; [0058] “The process matches (at 120) the aggregated data to the appropriate entities.  The matched data for each entity is analyzed (at 130) to identify qualitative credibility data”).
determining the first quality information based on (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – qualitative credibility data has been interpreted as first quality information) the matching degree, (see Stibel, [0075] “includes matching process 330 that matches the aggregated data to an appropriate entity using a set of matching algorithms from the matching algorithms database”; [0058] “The process matches (at 120) the aggregated data to the appropriate entities.  The matched data for each entity is analyzed (at 130) to identify qualitative credibility data”) the first quality information (see Stibel, [0191] “The retrieved credibility data includes aggregated qualitative credibility data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – qualitative credibility data has been interpreted as first quality information) being negatively correlated (see Stibel, [0244] “a quantitative measure that the matched event will have on the credibility scores of matched or associated entities…  the aggregated identifiers may connote some degree of… negativity that is converted to a quantitative measure”) with the matching degree (see Stibel, [0075] “includes matching process 330 that matches the aggregated data to an appropriate entity using a set of matching algorithms from the matching 
Claim 16 incorporates substantively all the limitations of claim 6 in an apparatus form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Rinearson and Stibel teaches
wherein the filtering the shared information comprises: (see Rinearson, [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”).
filtering the shared information (see Rinearson, [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”) to be sent to a target user account, the target user account being identified as corresponding to a friend of the user account (see Rinearson, [0167] “may choose to restrictively share stories”; [0088] “Circles may also be used to group users by the type of content they should receive (e.g., "friends" as opposed to "family")… a "friends" circle may comprise the contributor's friends”). 
Claim 18 incorporates substantively all the limitations of claim 8 in an apparatus form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Rinearson and Stibel teaches
wherein the user account is identified as corresponding to a friend of a target user account of a target user and the method further includes: (see Rinearson, [0167] “may choose to restrictively share stories”; [0088] “Circles may also be used to group users by the type of content they should receive (e.g., "friends" as opposed to "family")… a "friends" circle may comprise the contributor's friends”).
obtaining other information shared by a group of user accounts that are identified as corresponding to friends of the target user account; (see Rinearson, [0168] “The "actual" data associated with the aliases may be available only to the user's "friends" circle… a friend publicly shares a story”; [0333] “the user may have access to "friend" content that falls within the "friend timeframe." The user may not be allowed to access content marked for access by "friends" that falls outside of the friend timeframe (or extends before or after the friend timeframe)”).  
for each of the plurality of other information, identifying the respective other information as target information when the respective other information fails to satisfy the filtering condition; (see Rinearson, [0359] “if the original contributor of a story on a concert listed certain friends as participants in the story, a borrower might add new or substitute participants to reflect their experience at the concert”; [0355] “the borrowing user may share a story more broadly than the original contributor” – the borrowing user is allowed to share the story therefore there are no filtering conditions). 
including the shared information in the target information when the shared information fails to satisfy the filtering condition; (see Rinearson, [0492] “Joe may borrow the story into a different storyline that is not about Joe's overall life, but rather about a different aspect of Joe's life, about an organization, an event”; [0355] “the borrowing user may share a story more broadly than the original contributor” – the borrowing user is allowed to share the story therefore there are no filtering conditions). 
determining a number of the plurality of target information, the plurality of target information being sent to the target user account for presentation; (see Rinearson, [0149] “The contributor indications may include a count of the number of stories submitted by each contributor”; [0167] “may choose to restrictively share stories”; [0088] “Circles may also be used to group users by the type of content they should receive (e.g., "friends" as opposed to "family")… a "friends" circle may comprise the contributor's friends”). 
determining whether the number of the plurality of target information is larger than a number threshold; and (see Rinearson, [0241] “may determine whether the number of items identified at step 1030 exceeds an item threshold”; [0273] “determining whether the intersection space satisfies one or more thresholds.  The thresholds may include a sufficiency threshold defining a "minimum" number of stories to be included in the intersection space and/or a maximum threshold defining a maximum number of stories to be included in the intersection space”).
when the number of the plurality of target information is larger than the number threshold, (see Rinearson, [0241] “may determine whether the number of items identified at step 1030 exceeds an item threshold”; [0273] “determining whether the intersection space satisfies one or more thresholds.  The thresholds may include a sufficiency threshold defining a "minimum" number of stories to be included in the intersection space and/or a maximum threshold defining a maximum number of stories to be included in the intersection space”).
obtaining interest information associated with the target user account; and (see Rinearson, [0061] “(e.g., users) who have indicated an interest in the story, or whom the contributor believes will be interested in the story”). 
for each of the plurality of target information shared by one of the group of user accounts, (see Rinearson, [0241] “may determine whether the number of items identified at step 1030 exceeds an item threshold”; [0125] “Each of the stories received at step 420 may comprise one or more content items”).
determining an interest index based on the interest information (see Rinearson, [0183] “each intersecting story may be assigned a respective "relevance" score. The relevance metric may quantify an empirically determined likelihood that the story will be relevant to a user”) and a credibility reference rating associated with the one of the group of user accounts, (see Stibel, [0123] “provides various interactive tools at different hierarchical levels of the credibility report to allow users the ability to edit, reorganize, or otherwise manage the data the interest index indicating a degree of interest of the target user (see Rinearson, [0183] “each intersecting story may be assigned a respective "relevance" score. The relevance metric may quantify an empirically determined likelihood that the story will be relevant to a user”) in the respective target information; (see Rinearson, [0359] “if the original contributor of a story on a concert listed certain friends as participants in the story, a borrower might add new or substitute participants to reflect their experience at the concert”; [0355] “the borrowing user may share a story more broadly than the original contributor”). 
determining whether the interest index is less than a second threshold; and (see Rinearson, [0241] “whether the importance metric of any of the identified items fails to satisfy a relevance/importance threshold”). 
when the interest index is determined to be less than the second threshold, filtering the respective target information (see Rinearson, [0241] “whether the importance metric of any of the identified items fails to satisfy a relevance/importance threshold… The items may be removed in "reverse" order of their relative importance or relevance, such that the items having the lowest value or score are removed first. In addition, any items that fail to satisfy the importance metric may be removed”). The motivation for the proposed combination is maintained. 
Claim 19 incorporates substantively all the limitations of claim 9 in an apparatus form and is rejected under the same rationale.




claim 10, the proposed combination of Rinearson and Stibel teaches
wherein the filtering the shared information comprises: (see Rinearson, [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”).
filtering the shared information by (see Rinearson, [0466] “stories might be filtered out because they have been flagged as objectionable, come from low-credibility storytellers, come from strangers, or fail some other test (e.g., low rating, etc.)”) not sending the shared information to other user accounts (see Rinearson, [0470] “other storylines are devoted topics that are restricted to certain circles or users, and still other story lines are not shared at all”) that are identified as corresponding to friends of the user account (see Rinearson, [0167] “may choose to restrictively share stories”; [0088] “Circles may also be used to group users by the type of content they should receive (e.g., "friends" as opposed to "family")… a "friends" circle may comprise the contributor's friends”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rinearson in view of Stibel further in view of Hardee et al. (US 2017/0357875 A1, hereinafter “Hardee”).

Regarding claim 7, the proposed combination of Rinearson and Stibel teaches
wherein the determining the second quality information comprises: (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information).
for each of the plurality of additional information shared by the user account (see Rinearson, [0109] “The title input 150 may change as the contributor edits the title of the story”; in the preset time period, (see Stibel, [0382] “may include contributor timeframe densities (showing the density of user-submitted content by time),  contributor rating over time”).
the shared information and (see Rinearson, [0355] “allow content to be shared”; [0519] “an analysis module 3024, which may be configured to analyze user-submitted content”) the respective additional information; and (see Rinearson, [0109] “The title input 150 may change as the contributor edits the title of the story”; [0048] “to allow users to: author, contribute, upload, and/or publish user-submitted content; manage content collections (e.g., storylines); present content including user-submitted content”).
identifying the respective additional information as second information (see Rinearson, [0109] “The title input 150 may change as the contributor edits the title of the story”; [0048] “to allow users to: author, contribute, upload, and/or publish user-submitted content; manage content collections (e.g., storylines); present content including user-submitted content”) 
determining a number of the plurality of second information; and (see Rinearson, [0109] “The title input 150 may change as the contributor edits the title of the story”; [0048] “to allow users to: author, contribute, upload, and/or publish user-submitted content; manage content collections (e.g., storylines); present content including user-submitted content”; [0322] “if the user submits a large number of sports-related stories”).
determining the second quality information (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information) based on the number of the plurality of second information, (see Rinearson, [0109] “The title input 150 may change as the contributor edits the title of the the second quality information (see Stibel, [0191] “The retrieved credibility data… may include aggregated quantitative credibility data and other data”; [0177] “Credibility trends impart additional insight into entity credibility… based on current and historical credibility data related to the entity” – quantitative credibility data has been interpreted as second quality information) being negatively correlated (see Stibel, [0250] “when credibility data that negatively affects the credibility of the entity” – the credibility data also includes quantitative credibility data) with the number (see Rinearson, [0109] “The title input 150 may change as the contributor edits the title of the story”; [0048] “to allow users to: author, contribute, upload, and/or publish user-submitted content; manage content collections (e.g., storylines); present content including user-submitted content”; [0322] “if the user submits a large number of sports-related stories”; [0322] “if the user submits a large number of sports-related stories”). 
The proposed combination of Rinearson and Stibel does not explicitly teach determining a matching degree between the shared information and the respective additional information; and identifying the respective additional information as second information when the matching degree is determined to satisfy a matching threshold. 
However, Hardee discloses determining degree of similarity and also teaches
determining a matching degree between a new video and reference videos (see Hardee, [0050] “the matching component 114 can determine that a new video includes content included in one or more of the reference videos based on the degree of similarity between the digest information for the new video and the digest information for the one or more reference videos satisfying a defined matching criterion (e.g., in various embodiments, the similarity level being above or substantially equal to a threshold value or percentage)”).
when the matching degree is determined to satisfy a matching threshold; (see Hardee, [0050] “the matching component 114 can determine that a new video includes content included in one or more of the reference videos based on the degree of similarity between the digest information for the new video and the digest information for the one or more reference videos satisfying a defined matching criterion (e.g., in various embodiments, the similarity level being above or substantially equal to a threshold value or percentage)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of matching degree determination based on threshold as being disclosed and taught by Hardee, in the system taught by the proposed combination of Rinearson and Stibel to yield the predictable results of improving the accuracy in which the processing systems identify usage of copyright contents (see Hardee, [0052] “The matching component 114 can facilitate automated digital copyright detection substantially improving the processing efficiency among processing components in existing digital copyright detection systems, reducing delay in processing performed by the processing components and/or improving the accuracy in which the processing systems identify usage of copyrighted video content”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Primary Examiner, Art Unit 2158